Title: Abigail Adams to John Thaxter, 29 September 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir
Braintree Sepbr. 29 1778

I know not but you are upon your return home. If you be a pleasent journey to you but you will not I fear find us a bit better people than you left us. We are more extravagant, selfish, oppressive than we were last year, and then you well know we were bad enough. What can be done with this light commodity which makes such strange work amongst us. It cost me as much to live one month as it used to in a year, but the mischief is that I know not where to get it. To day Labour I cannot go because forsooth they have placed my Husband in a Station that must not be so disgraced. Yet had he been left in his own station, I need not have had a care of this kind.
It is true says one that Mankind in general are a worthless and ungratefull set of Beings for a Man to wear out himself in serving but if we do not lay out ourselves in the Service of mankind whom should we serve? Our own insignificant selves that would be sordid indeed.
Thus I hush all my murmurs by considering we are all embarked upon the same bottom, and if our Country sinks we must sink with it.
I believe we shall be rest pretty secure in this quarter this winter. How is gone to New York to winter, and Count Destaing has made this harbour impregnable.—By the way I am going on Board the Fleet tomorrow by a perticuliar invitation, I will tell you all about it when I return.—Your good sister Hannah has been with me these 5 weeks and presents her Love to you. Your Mamma was well to day and here for a rarity. No News yet from my absent Friend, how cruel this suspence. Present my most sincere regards to Mr. Lovell for his kind attention to me. I will thank him myself soon, at present adieu in haste from your affectionate Friend,

Portia


PS Hardwick desires if you cannot procure No. 6 that you would try for No. 7.

